Title: To James Madison from John Witherspoon, 11 August 1788
From: Witherspoon, John
To: Madison, James


SirTusculum August 11. 1788
The Diploma for the Degree of Dr of Laws which the Trustees & Faculty of this College did themselves the Honour of conferring upon you last Commencement ought to have been sent long ago but as there are no printed forms for the honorary Degrees we often find it difficult to get them properly executed. This occasioned a little Delay at first which has been protracted to a very blameable Length. It now accompanies this Letter and I hope you will have no Difficulty in beleiving that all concerned in this College were not barely willing but proud of the Opportunity of paying Some Attention to and giving a Testimony of their Approbation of one of their own Sons who has done them so much honour by his publick Conduct. And as it has been my peculiar Happiness to know perhaps more than any of them your Usefulness in an important Station on that and some other Accounts there was none to whom it gave more Satisfaction than to Sir Your most obedient humble Servant
Jno Witherspoon
